Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
Status of the Claims
Claims 1-20 are pending. Claims 1-3, 11, 14, 16 and 20 are amended.
Response to Arguments
Applicant arguments, filed 09/19/2022, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on pages 12-15, that the amended claims do not recite a judicial exception.
Examiner respectfully disagrees. The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), such as comparing schedules in order for two people to meet on a trip.
Applicant argues, on pages 16-18, that even if the claims recite a judicial exception, they integrate the judicial exception into a practical application because they provide for a technique that is dynamic and increases the accuracy and efficiency of identifying potential meetings that a traveler can conduct during their travels and therefore provide improvement to the technical field of identifying and presenting trip-based meeting options.
Examiner respectfully disagrees. These additional elements are recited at a high-level of generality such that they amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. They do not integrate the judicial exception into a practical application. Furthermore, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Here, the alleged improvement to increasing accuracy and efficiency of identifying potential meetings is an improvement to the judicial exception of certain methods of organizing human activity (managing personal behavior or relationships or interactions between people).
Applicant argues, on page 18-19, that the present claims are patent eligible base don Core Wireless Licensing v. LG Electronics because it provides an improved user interface for computing devices.
Examiner respectfully disagrees. The claims do not provide for an improvement to a user interface for computing devices. The claims in Core Wireless were patent eligible because the claim limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Here, the claim limitations recite providing notifications for display on a device using a graphical user interface. Therefore the additional elements of the user interfaces and devices amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use.
Applicant argues, on page 20-22, that the claims do not merely recite an abstract idea of outputting data along with the requirement to perform it on a computer. Many additional elements are recited, in a nonconventional arrangement. Thus, the ordered combination of claim limitations provides a particular, practical application which is a patent eligible application. Accordingly, claim 1 recites significantly more than the alleged abstract idea.
Examiner respectfully disagrees. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are generally linking the use of a judicial exception to a particular technological environment or field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore the claims are ineligible.
Applicant arguments, filed 09/19/2022, with respect to the 103 rejection have been considered but are not persuasive.
Applicant argues, on page 22, that independent claims 1, 11 and 16 are amended based upon feedback of the Examiner and are believed to overcome the rejection.
Examiner respectfully disagrees. Examiner suggested in the Examiner interview dated 09/14/2022 that the proposed amendments to not overcome the art rejection. Examiner suggested incorporating the limitations of claim 3 and additional detail from the specification in order to overcome the rejection. However, the claim amendments are still similar to those previously rejected in view of Bhogal, Derks and Anderson. Furthermore, Applicant has amended independent claims 11 and 16 to remove the limitations taught by Derks and therefore claims 11 and 16 are rejected in view of Bhogal and Anderson.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 is directed to a series of steps, and therefore is a process.
Claim 11 is directed to a system with multiple components, and therefore is a machine.
Claim 16 is directed to a non-transitory computer readable media and therefore are an article of manufacture.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
A method, comprising: 
determining a location associated with a trip of a first user, wherein the first user is associated with a first user account; 
determining a time associated with the trip of the first user to the location; 
generating a first location profile associated with the first user account, based upon the location and the time, wherein the first location profile comprises one or more locations associated with the first user and one or more times corresponding to the one or more locations; 
determining a plurality of user accounts having (i) a relationship with the first user account and (ii) a weight, indicative of an amount of communication between the first user account and each user account, that is higher than a weight threshold, wherein the determining the plurality of user accounts comprises selecting a second user account for inclusion in the plurality of user accounts based upon a determination that the second user account has a second weight, indicative of a second amount of communication between the first user account and the second user account, that is higher than the weight threshold but not selecting a third user account for inclusion in the plurality of user accounts based upon a determination that the third user account has a third weight, indicative of a third amount of communication between the first user account and the third user account, that is lower than the weight threshold; 
comparing a plurality of location profiles, associated with the plurality of user accounts, with the first location profile; 
determining that one or more location profiles, associated with one or more user accounts of the plurality of user accounts, are associated with one or more second locations and one or more second times that match the location and the time, wherein the plurality of location profiles comprises the one or more location profiles; and 
responsive to determining that the one or more second locations and the one or more second times associated with the one or more user accounts having a relationship with the first user account match the location and the time associated with the trip associated with the first user account:
 identifying, based upon the one or more second locations associated with the one or more user accounts having a relationship with the first user account, at least one of two or more hotels or two or more destination locations; 16/118,968 Page 3 
generating a notification indicative of at least one of: 
the two or more hotels, wherein each hotel of the two or more hotels is associated with a selectable input in the notification; or 
the two or more destination locations, wherein each destination location of the two or more destination locations is associated with a selectable input in the notification; and 
providing the notification for display ... associated with the first user account, wherein the notification is indicative of the one or more second locations and the one or more second times matching the location and the time.  

The limitations of Claim 11 recites:
determining a location associated with a trip of a first user, wherein the first user is associated with a first user account; 
determining a time associated with the trip of the first user to the location; 
generating a first location profile associated with the first user account, based upon the location and the time, wherein the first location profile comprises one or more locations associated with the first user and one or more times corresponding to the one or more locations; 
determining a plurality of user accounts having a relationship with the first user account and (ii) a weight, indicative of an amount of communication between the first user account and a user account, that is higher than a weight threshold, wherein the determining the plurality of user accounts comprises selecting a second user account for inclusion in the plurality of user accounts based upon a determination that the second user account has a second weight, indicative of a second amount of communication between the first user account and the second user account, that is higher than the weight threshold but not selecting a third user account for inclusion in the plurality of user accounts based upon a determination that the third user account has a third weight, indicative of a third amount of communication between the first user account and the third user account, that is lower than the weight threshold; 
comparing a plurality of location profiles, associated with the plurality of user accounts, with the first location profile; 
determining that one or more location profiles, associated with one or more user accounts of the plurality of user accounts, are associated with one or more second locations and one or more second times that match the location and the time, wherein the plurality of location profiles comprises the one or more location profiles; and 
responsive to determining that the one or more second locations and the one or more second times match the location and the time associated with the trip associated with the first user account:
providing a notification for display via ... associated with the first user account, wherein the notification is indicative of the one or more second locations and the one or more second times matching the location and the time.  

The limitations of Claim 16 recites:
OA11994US0045determining a location associated with a trip of a first user, wherein the first user is associated with a first user account;
determining a time associated with the trip of the first user to the location; 
generating a first location profile associated with the first user account, based upon the location and the time, wherein the first location profile comprises one or more locations associated with the first user and one or more times corresponding to the one or more locations; 
determining a plurality of user accounts having  a relationship with the first user account and (ii) a weight, indicative of an amount of communication between the first user account and a user account, that is higher than a weight threshold, wherein the determining the plurality of user accounts comprises selecting a second user account for inclusion in the plurality of user accounts based upon a determination that the second user account has a second weight, indicative of a second amount of communication between the first user account and the second user account, that is higher than the weight threshold;
comparing a plurality of location profiles, associated with the plurality of user accounts, with the first location profile; 
determining that one or more location profiles, associated with one or more user accounts of the plurality of user accounts, are associated with one or more second locations and one or more second times that match the location and the time, wherein the plurality of location profiles comprises the one or more location profiles; and 
responsive to determining that the one or more second locations and the one or more second times match the location and the time associated with the trip associated with the first user account:
providing a notification for display ... associated with the first user account, wherein the notification is indicative of the one or more second locations and the one or more second times matching the location and the time.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), such as comparing schedules in order for two people to meet on a trip. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1
First client device
Claim 11
A computing device comprising: 
a processor; and 
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising
First client device
Claim 16
A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising
First client device

These additional elements are recited at a high-level of generality such that they amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h))
 Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are generally linking the use of a judicial exception to a particular technological environment or field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2-10, 12-15, and 17-20 further recite the same abstract ideas recited in Claim 1 and 11 and 16, respectively. Therefore, claims 2-10, 12-15, and 17-20 recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the dependent claims recite the following additional elements:
Claim 4
Graphical user interface
Hotel reservation interface
Claim 5
Graphical user interface
Second client device
Claim 6
Graphical user interface
Claim 7
Graphical user interface
Second client device
Claim 8
Web based calendar
Claim 9
Email message
Claim 10
Social network account
Claim 14
Graphical user interface
Hotel reservation interface
Claim 15
Graphical user interface
Second client device
Claim 19
Graphical user interface
Hotel reservation interface
Claim 20
Graphical user interface
Second client device
These additional elements are recited at a high-level of generality such that they amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) Therefore, the claims recite an abstract idea.
Step 2B
  As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are generally linking the use of a judicial exception to a particular technological environment or field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in further view of Derks (US 2014/0280053A1) and in further view of Anderson (US 20190019127 A1).

Claim 1: Bhogal teaches A method, comprising: 
determining a location associated with a trip of a first user, wherein the first user is associated with a first user account; (Bhogal, Par. 0013)
determining a time associated with the trip of the first user to the location; (Bhogal, Par. 0013)
generating a first location profile associated with the first user account, based upon the location and the time, wherein the first location profile comprises one or more locations associated with the first user and one or more times corresponding to the one or more locations; (Bhogal, Par. 0013)

Bhogal, in Par. 0013, teaches that a user has travel plans which includes user information regarding time and locations during travel and that these can be automatically entered into the electronic calendar (i.e. user profile/account).

determining a plurality of user accounts having a relationship with the first user account (Bhogal, Par. 0014)
comparing a plurality of location profiles, associated with the plurality of user accounts, with the first location profile; (Bhogal, Par. 0014)
determining that one or more location profiles, associated with one or more user accounts of the plurality of user accounts, are associated with one or more second locations and one or more second times that match the location and the time, wherein the plurality of location profiles comprises the one or more location profiles; and (Bhogal, Par. 0014)

Bhogal, in Par. 0014, teaches that travel plans are checked (i.e. compared) against the contact in the meeting list (i.e. plurality of user accounts having a relationship) and based on the parameters, the process determines possibilities for in-transit meetings.

responsive to determining that the one or more second locations and the one or more second times associated with the one or more user accounts having a relationship with the first user account match the location and the time associated with the trip associated with the first user account: (Bhogal, Par. 0015 and 0027)




providing the notification for display via a first client device associated with the first user account, wherein the notification is indicative of the one or more second locations and the one or more second times matching the location and the time.  (Bhogal, Par. 0015 and 0027)

Bhogal, in par. 0015 and par. 0027, teaches that when there is a match for meetings between users and contacts then the user is presented (i.e. providing the notification for display) with proposed meetings and that the notifications are sent via SMS or email (i.e. client device)
While Bhogal, in Par. 0016, teaches identifying a meeting room reservation, and in par. 0027 determining the airport and terminal of the second user (i.e. location of the second user), it does not teach:
identifying, based upon the one or more second locations associated with the one or more user accounts having a relationship with the first user account, at least one of two or more hotels or two or more destination locations; 16/118,968 Page 3 (Derks, Par. 0076-077 Par.0093-0095 and Fig. 10 and 12)

	Derks, in Par. 0076-0077, teaches a determination of location for each person in the group for a meetup. 
	Derks, in Par. 0093-0095 and Fig. 10 and 12, teaches identifying a ranked list of potential meeting locations for the group (e.g. three potential meeting locations).

generating a notification indicative of at least one of: 
the two or more hotels, wherein each hotel of the two or more hotels is associated with a selectable input in the notification; or 
the two or more destination locations, wherein each destination location of the two or more destination locations is associated with a selectable input in the notification; (Derks, Par.0093-0096 and Fig. 10 and 12)

Derks, in Par. 0093-0096 and Fig. 10 and 12, teaches displaying a ranked list of potential meeting locations for the group (e.g. three potential meeting locations) and an interactive user interface that allows a user to perform a one click meeting location selection.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the meeting up with contacts on a trip of Bhogal to include identifying and generating a selectable display with a plurality of potential meeting locations, as taught by Derks, in order to provide the best location for a group of friends to meet (Derks, Par. 0004). 

While Bhogal, in par. 0024, teaches assigning priorities to contacts in the meeting list for the meeting. However, it does not teach but Anderson teaches:
a weight, indicative of an amount of communication between the first user account and each user account, that is higher than a weight threshold, wherein the determining the plurality of user accounts comprises selecting a second user account for inclusion in the plurality of user accounts based upon a determination that the second user account has a second weight, indicative of a second amount of communication between the first user account and the second user account, that is higher than the weight threshold but not selecting a third user account for inclusion in the plurality of user accounts based upon a determination that the third user account has a third weight, indicative of a third amount of communication between the first user account and the third user account, that is lower than the weight threshold; (Anderson, Par. 0014 and 0028) 	

Anderson, in par. 0014, teaches a meeting scheduler program 110 optimizes member attendance for meetings and can recommend a list of email recipients based at least in part on a calculated criticality score for members or email recipients. A “criticality score”, (i.e. weight) as used herein, refers to a numerical value that is used to identify a level of criticality for members of a meeting or an email.
Anderson, in Par. 0028, teaches that the Meeting scheduler program 110 calculates for each person a weighted sum of the summed similarity score for sent emails and the summed similarity score for received emails (i.e. amount of communication). Meeting scheduler program 110 can then select a set of persons which have a set of criticality scores above an email criticality threshold. (i.e. weight is based on communication and there is a threshold to include a user. Persons below the threshold are not included.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparing and prioritizing of contacts of Bhogal to include scores and a threshold based on sent/received emails (i.e. amount of communication), as taught by Anderson, in order to include only people who are important for the meeting. (Anderson, Par. 0014)

Claim 2: Bhogal and Derks and Anderson teach The method of claim 1, Anderson further teaches comprising: 
determining the amount of communication between the first user account and each user account based upon a number of communications between the first user account and each user account. (Anderson, Par. 0028)

Anderson, in Par. 0028, teaches that the Meeting scheduler program 110 calculates for each person a weighted sum of the summed similarity score for sent emails and the summed similarity score for sent/received emails (i.e. amount of communication). Meeting scheduler program 110 can then select a set of persons which have a set of criticality scores above an email criticality threshold. (i.e. weight is based on amount of communication)
See above rationale to combine.

Claim 5: Bhogal and Derks and Anderson teach The method of claim 1, Derks further teaches comprising: 
receiving, via the graphical user interface, one or more inputs corresponding to a first destination location of the two or more destination locations and a second user account of the one or more user accounts; and (Derks, Par. 0094-0096)
transmitting a second notification to a second client device associated with the second user account, wherein the second notification is indicative of the first destination location and the first user account.  (Derks, par. 0047)
	
Derks, in Par. 0093 and Figs. 10-15 and 16a-16b, teaches a first user interacts with a computing device that displays a user interface to initiate a meeting location for friends. Derks, in Par. 0094, teaches that the first user can view different locations for friends to meet. Derks, in par. 0094-0096, also teaches that the user can select the destination and the other friends (i.e. users) on the interface. Derks, in Par. 0047, teaches transmitting the selection to the second user device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of meeting a contact of Bhogal to include an interface for selecting various destination locations and transmitting the selection to the other users, as taught by Derks, in order to provide the best location for a group of friends to meet (Derks, Par. 0004 and 0047). 

Claim 8: Bhogal and Derks and Anderson teach The method of claim 1, Bhogal further teaches comprising: 
monitoring a web-based calendar associated with the first user account, wherein the location and the time are determined by identifying the location and the time in the web-based calendar.  (Bhogal, Par. 0016)

Bhogal, in Par. 0016, teaches how the electronic calendar system can recommend travel reservation to accommodate a meeting. Assume that Alice adds Bob to her meeting list (200) of people to meet face to face in her electronic calendaring software. Next, when Alice attempts to reserve a flight on Delta Airlines through Cincinnati, Ohio, using her travel reservation software application, the travel software application checks the electronic calendars of the people in Alice's meeting list, and discovers that Bob will be flying through Atlanta, Ga., that same day.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in view of Derks (US 2014/0280053A1) and in view of Anderson (US20190019127 A1) and in further view of Tang (US11126971B1).

Claim 3: Bhogal and Derks and Anderson teach The method of claim 1, While Anderson teaches that criticality score can be based upon previous email correspondences it does not teach but Tang teaches
 wherein: 
determining the amount of communication between the first user account and each user account based upon a frequency of communications between the first user account and each user account. (Tang, Col.4 Lines 17-61)

Tang, in Col. 4 Lines 41-61, teaches that a relationship score between two people is weighted based on the number of data exchanges between two parties. Tang, in Col. 4 lines 17-26, teaches that the electronic records, which consist of electronic messages, are reviewed on a periodic basis (e.g. nightly or weekly) (i.e. frequency of communication)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of comparing and scoring accounts of Bhogal and Derks and Anderson to include a relationship score based on electronic messages exchanged for a day or a week (i.e. frequency), as taught by Tang, in order to provide higher scores for people who communicate frequently and lower scores for those who communicate less (Tang, Col. 4 Lines 41-61)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in view of Derks (US 2014/0280053A1) and in view of Anderson (US20190019127 A1) and in further view of Kurtz (US 20170083954 A1).

Claim 4: Bhogal and Derks and Anderson teach The method of claim 1, While Derks, Fig. 10, suggests that locations can be hotels, it does not teach but Kurtz teaches comprising: 
receiving a first selectable input, via the graphical user interface, corresponding to a first hotel of the two or more hotels; and (Kurtz, Par. 0056-0057 and Fig. 8a-8c and 9a-9c)
controlling the graphical user interface of the first client device to display a hotel reservation interface associated with the first hotel.  (Kurtz, Par. 0056-0057 and Fig. 8a-8c and 9a-9c)

Kurtz, in Par. 0056-0057 and Fig. 8a-8b and 9a-9b, teaches an interface to display inputs corresponding to hotels and receiving an input which allows a user to display a hotel reservation interface to make an immediate reservation. Kurtz, in Par. 0056 and 0057 and Fig.8c and 9c, teaches that a user can select the icon to call/make a reservation (i.e. hotel reservation interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhogal and Derks and Anderson to include an interface for displaying hotels and make an input for a hotel reservation, as taught by Kurtz, in order to provide the best rated hotels based on reviews by people the user knows (Kurtz, Par. 0005). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in view of Derks (US 2014/0280053A1) and in view of Anderson (US20190019127 A1) and in further view of Hale (US 20180234381 A1).

Claim 6: Bhogal and Derks and Anderson teaches The method of claim 1, However they do not teach but Hale teaches comprising: 
determining one or more items associated with one or more determined weather conditions of the location during the time; and  (Hale, Par. 0046 and Fig. 13)
OA11994US0042controlling a graphical user interface of the first client device to display one or more indications of the one or more items.  (Hale, Par. 0046 and Fig. 13)

Hale, in Par. 0046 and Fig. 13, teaches that weather conditions for an event (i.e. location and time) on a calendar are determined and displayed on a user interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calendar based meeting system of Bhogal to include an interface for determining and displaying weather for the meeting, as taught by Hale, in order to inform the user regarding conditions and temperature for the scheduled meeting (Hale, Fig. 13)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in view of Derks (US 2014/0280053A1) and in view of Anderson (US20190019127 A1) and in further view of Fei (US 20180330335 A1)

Claim 7: Bhogal and Derks and Anderson teach The method of claim 1, Bhogal further teaches comprising: 
determining one or more third times associated with an availability of a second user associated with a second user account of the one or more user accounts; (Bhogal, Par. 0015)

Bhogal, in par. 0015, teaches that a first user is given possibilities for meetings (i.e. one or more third time associated with an availability of a second user). 
However, Bhogal does not teach but Fei teaches:
controlling a graphical user interface of the first client device to display one or more indications of the one or more third times; (Fei, Par. 0071 and Fig. 6A)
receiving, via the graphical user interface, an input corresponding to a first time of the one or more third times; and (Fei, Par. 0073 and Fig. 6B)
transmitting a second notification to a second client device associated with the second user account, wherein the second notification is indicative of the first time and the first user account.  (Fei, Par. 0076)

Fei, in Par. 0071 and fig. 6A, teaches a plurality of times associated with an availability of a professional (i.e. second user). Fei, in Par. 0073 and Fig. 6B, teaches that a user can select one of the times on the user interface. Fei, in Par. 0076, teaches that a notification is transmitted to the professional when a user selects a time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calendar based meeting system of Bhogal to include an interface to select from a plurality of available times and notify a second user, as taught by Fei, in order to provide obtain necessary information about the meeting in a structured manner (Fei, Par. 0004)

Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in view of Derks (US 2014/0280053A1) and in view of Anderson (US20190019127 A1) and in further view of Goldsmith (US 20140189016 A1)

Claim 9: Bhogal and Derks and Anderson teaches The method of claim 1, While Bhogal, in par. 0016, teaches location and time are determined by a calendar, it does not explicitly teach but Goldsmith teaches comprising: 
monitoring email messages associated with the first user account, wherein the location and the time are determined by identifying the location and the time in the email messages.  (Goldsmith, Par. 0058)

Goldsmith, in Par. 0058, teaches that a user’s schedule can be obtained from emails.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include obtaining a user’s schedule from emails as taught by Goldsmith in the system of Bhogal and Derks and Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10: Bhogal and Derks and Anderson teaches The method of claim 1, While Bhogal, in par. 0016, teaches location and time are determined by a calendar, it does not explicitly teach but Goldsmith teaches comprising: 
monitoring social network activity associated with the first user account, wherein the location and the time are determined by identifying the location and the time in a social network message associated with the social network activity.  (Goldsmith, Par. 0058)

Goldsmith, in Par. 0058, teaches that a user’s schedule can be obtained from social network posts.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include obtaining a user’s schedule from social network messages as taught by Goldsmith in the system of Bhogal and Derks, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in further view of Anderson (US 20190019127 A1).

Claims 11: Bhogal teaches A computing device comprising: 
a processor; and (Bhogal, Par. 0032-0034)
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, (Bhogal, Par. 0032-0034) the operations comprising: 
 
Bhogal, in par. 0032-0034, teaches the computer components to perform the operations of the invention.

determining a location associated with a trip of a first user, wherein the first user is associated with a first user account; (Bhogal, Par. 0013)
determining a time associated with the trip of the first user to the location; (Bhogal, Par. 0013)
generating a first location profile associated with the first user account, based upon the location and the time, wherein the first location profile comprises one or more locations associated with the first user and one or more times corresponding to the one or more locations; (Bhogal, Par. 0013)

Bhogal, in Par. 0013, teaches that a user has travel plans which includes user information regarding time and locations during travel and that these can be automatically entered into the electronic calendar (i.e. user profile/account).

determining a plurality of user accounts having a relationship with the first user account (Bhogal, Par. 0014)
comparing a plurality of location profiles, associated with the plurality of user accounts, with the first location profile; (Bhogal, Par. 0014)
determining that one or more location profiles, associated with one or more user accounts of the plurality of user accounts, are associated with one or more second locations and one or more second times that match the location and the time, wherein the plurality of location profiles comprises the one or more location profiles; and (Bhogal, Par. 0014)

Bhogal, in Par. 0014, teaches that travel plans are checked (i.e. compared) against the contact in the meeting list (i.e. plurality of user accounts having a relationship) and based on the parameters, the process determines possibilities for in-transit meetings.

responsive to determining that the one or more second locations and the one or more second times match the location and the time associated with the trip associated with the first user account: (Bhogal, Par. 0015 and 0027)
providing a notification for display via a first client device associated with the first user account, wherein the notification is indicative of the one or more second locations and the one or more second times matching the location and the time.  (Bhogal, Par. 0015 and 0027)

Bhogal, in par. 0015 and par. 0027, teaches that when there is a match for meetings between users and contacts then the user is presented (i.e. providing the notification for display) with proposed meetings and that the notifications are sent via SMS or email (i.e. client device)

While Bhogal, in par. 0024, teaches assigning priorities to contacts in the meeting list for the meeting. However, it does not teach but Anderson teaches:
and (ii) a weight, indicative of an amount of communication between the first user account and a user account, that is higher than a weight threshold, wherein the determining the plurality of user accounts comprises selecting a second user account for inclusion in the plurality of user accounts based upon a determination that the second user account has a second weight, indicative of a second amount of communication between the first user account and the second user account, that is higher than the weight threshold but not selecting a third user account for inclusion in the plurality of user accounts based upon a determination that the third user account has a third weight, indicative of a third amount of communication between the first user account and the third user account, that is lower than the weight threshold;(Anderson, Par. 0014 and 0028) 	

Anderson, in par. 0014, teaches a meeting scheduler program 110 optimizes member attendance for meetings and can recommend a list of email recipients based at least in part on a calculated criticality score for members or email recipients. A “criticality score”, (i.e. weight) as used herein, refers to a numerical value that is used to identify a level of criticality for members of a meeting or an email.
Anderson, in Par. 0028, teaches that the Meeting scheduler program 110 calculates for each person a weighted sum of the summed similarity score for sent emails and the summed similarity score for received emails (i.e. amount of communication). Meeting scheduler program 110 can then select a set of persons which have a set of criticality scores above an email criticality threshold. (i.e. weight is based on communication and there is a threshold to include a user. Persons below the threshold are not included.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparing and prioritizing of contacts of Bhogal to include scores and a threshold based on sent/received emails (i.e. amount of communication), as taught by Anderson, in order to include only people who are important for the meeting. (Anderson, Par. 0014)

Claim 12: Bhogal and Anderson teaches The computing device of claim 11, While Bhogal, in par. 0024, teaches assigning priorities to contacts in the meeting list for the meeting. However, it does not teach but Anderson teaches comprising: 
assigning a plurality of weights to a second plurality of user accounts, wherein the second plurality of user accounts comprises the plurality of user accounts; (Anderson, Par. 0014)
determining that each weight of a second plurality of weights associated with the plurality of user accounts is higher than a weight threshold; and (Anderson, Par. 0028)
OA11994US0041responsive to the determining that each weight of the second plurality of weights is higher than the weight threshold, selecting the plurality of location profiles for comparison with the first location profile.  (Anderson, par. 0028)

Anderson, in par. 0014, teaches a meeting scheduler program 110 optimizes member attendance for meetings and can recommend a list of email recipients based at least in part on a calculated criticality score for members or email recipients. A “criticality score”, (i.e. weight) as used herein, refers to a numerical value that is used to identify a level of criticality for members of a meeting or an email.
Anderson, in Par. 0028, teaches that the Meeting scheduler program 110 calculates for each person a weighted sum of the summed similarity score for sent emails and the summed similarity score for received emails (i.e. amount of communication). Meeting scheduler program 110 can then select a set of persons which have a set of criticality scores above an email criticality threshold. (i.e. weight is based on communication and there is a threshold to include a user. Persons below the threshold are not included.)
	See above rationale to combine

Claim 13: Bhogal and Anderson teach The computing device of claim 12, Anderson further teaches wherein: 
each weight of the plurality of weights is assigned to a user account of the second plurality of user accounts based upon an amount of communication between the first user account and the user account.  (Anderson, par. 0028)

Anderson, in Par. 0028, teaches that the Meeting scheduler program 110 calculates for each person a weighted sum of the summed similarity score for sent emails and the summed similarity score for received emails (i.e. amount of communication). Meeting scheduler program 110 can then select a set of persons which have a set of criticality scores above an email criticality threshold. (i.e. weight is based on communication)
	See above rationale to combine

Claims 16
Claim 16 is directed to a non-transitory machine readable medium. Claim 16 recite limitations that are parallel in nature as those addressed above for claim 11 which is directed towards a machine. Claim 16 is therefore rejected for the same reasons as set forth above for claim 11. Furthermore, claim 16 recites a non-transitory machine readable medium which is taught by Bhogal in Par. 0032-0034.

Claim 17 
Claim 17 is directed to a non-transitory machine readable medium. Claim 17 recites limitations that are parallel in nature as those addressed above for claim 12 which is directed towards a machine. Claim 17 is are therefore rejected for the same reasons as set forth above for claim 12.

Claim 18 
Claim 18 is directed to a non-transitory machine readable medium. Claim 18 recites limitations that are parallel in nature as those addressed above for claim 13 which is directed towards a machine. Claim 18 is are therefore rejected for the same reasons as set forth above for claim 13.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in view of Anderson (US20190019127 A1) and in further view of Kurtz (US 20170083954 A1).

Claim 14: Bhogal and Anderson teach The computing device of claim 11, However they do not teach but Kurtz teaches the operations comprising: 
receiving a first selectable input, via a graphical user interface, corresponding to a first hotel; (Kurtz, Par. 0056-0057 and Fig. 8a-8c and 9a-9c) and
controlling the graphical user interface of the first client device to display a hotel reservation interface associated with the first hotel.  (Kurtz, Par. 0056-0057 and Fig. 8a-8c and 9a-9c)

Kurtz, in Par. 0056-0057 and Fig. 8a-8b and 9a-9b, teaches an interface to display inputs corresponding to hotels and receiving an input which allows a user to display a hotel reservation interface to make an immediate reservation. Kurtz, in Par. 0056 and 0057 and Fig.8c and 9c, teaches that a user can select the icon to call/make a reservation (i.e. hotel reservation interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhogal and Anderson to include an interface for displaying hotels and make an input for a hotel reservation, as taught by Kurtz, in order to provide the best rated hotels based on reviews by people the user knows (Kurtz, Par. 0005). 

Claim 19
Claim 19 is directed to a non-transitory machine readable medium. Claim 19 recites limitations that are parallel in nature as those addressed above for claim 14 which is directed towards a machine. Claim 19 is are therefore rejected for the same reasons as set forth above for claim 14.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in view of Anderson (US20190019127 A1) and in further view of Derks (US 2014/0280053A1)

Claim 15: Bhogal and Anderson teach The computing device of claim 11,  however they do not teach but Derks teaches wherein the notification is indicative of two or more destination locations, wherein each destination location of the two or more destination locations is associated with a selectable input in the notification, the operations comprising: 
receiving, via a graphical user interface, one or more inputs corresponding to a first destination location of the two or more destination locations and a second user account of the one or more user accounts; and (Derks, Par. 0094-0096)
transmitting a second notification to a second client device associated with the second user account, wherein the second notification is indicative of the first destination location and the first user account.  (Derks, par. 0047)

Derks, in Par. 0093 and Figs. 10-15 and 16a-16b, teaches a first user interacts with a computing device that displays a user interface to initiate a meeting location for friends. Derks, in Par. 0094, teaches that the first user can view different locations for friends to meet. Derks, in par. 0094-0096, also teaches that the user can select the destination and the other friends (i.e. users) on the interface. Derks, in Par. 0047, teaches transmitting the selection to the second user device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of meeting a contact of Bhogal to include an interface for selecting various destination locations and transmitting the selection to the other users, as taught by Derks, in order to provide the best location for a group of friends to meet (Derks, Par. 0004 and 0047). 

Claim 20
Claim 20 is directed to a non-transitory machine readable medium. Claim 20 recites limitations that are parallel in nature as those addressed above for claim 15 which is directed towards a machine. Claim 20 is are therefore rejected for the same reasons as set forth above for claim 15.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628